A0245B (Rev. l ll l()) Judg:nent in a Ci'iminal Case

 

 

 

 

 

 

Sh.‘?£t_l. _ _ _ _ ._
UNiTEi) STATES DisTRiCT COURT
Westei'n District oi` Washington
UNITED STATES OF AI\/.[ERICA JUDGMENT IN A CRIM]'NAL CASE
v.
SUNG HONG Case Nuinber: 2:17CR00163TSZ-00]
USM Num’oer: 35892-086
C. flames Frush
Defendant’s Attoiiiey
TI-IE DEFENDANT:

pleaded guilty to count(s) l, 21, and 23
[:l pleaded nolo contendere to count(s)

 

Which Was accepted ‘ny the couit.
l:l Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Oi`fense Offense Ended Count
18 U.S.C. § 1349 Conspiracy to Commit Wire Fraud 06/02/2017 l
18 U.S.C. § 1956(h) Conspiracy to Launder Monetary lnstruments 06/02/2017 21
18 U.S.C. § l()Ol(a)(Z) False Stateinents 08/19/2016 23

.The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1934.

!:| The defendant has been found not guilty on count(s)

 

Count(s) 2~20 and 22 |:| is l:| are dismissed on the motion of the United States.

It is oydered that the defendant must notify the Uni`ted States_ attorney for this district Withi_n 50 days of any change of name, residence,
or mailing address until all Hnes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of mateiial changes in economic circumstances

“"' cb

 

Assistant Uii`ited States Attomey

. il. 2018

K`Date o position ofludgin&’ ? ky
0

q Signature ofJudge
Thonias S. Zilly, United States Disti<ict dge

>??P'l¢l l l ’2/@ "LW

Date v "'

A0245B (Rev. 11/16) Judgment in a Crirninal Case
_Sheet 2 j Imprisonment

Judgment :Page 2 of 7

DEFENDANT: SUNG HONG
CASE NUMBER: 2:17CR00163TSZ-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

lBO Mu`l‘k§ § v- ;“&nj§ l, 2l1 gwe."Z`Z-r *l-o row coww¢.cm¢,~j

dgl_. The court makes the following recommendations to the Bureau of Prisons:

?|MB_NL&NT- Q, \,u~\?oc. ov_'(.'uumu¢<_."-T-'CJMD

 

M_, The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|:| at |:| a.in. |:l p.ni. on

 

l:| as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:| before 2 p.m. on
|:| as notified by the United States Marshal.

 

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on - to
at l , with a certified copy of this judgment
UNITED STA'[`ES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245B (Rev. l 1!16) Judgment in a Crirninal Casc
Sl'ieet 3 ~ Supei'vised Rcleasc

 

 

 

judgment _ Page 3 of 7
DEFENDANT: SUNG HONG
CASE NUMBER: 2:17CR00163TSZ-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

 

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substancel

3. You must refrain from any unlawful use of a controlled substancel You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court_

l:| The above drug testing condition is Suspended, based on the court’s determination that you pose a low risk of
future substance abuse (check grappiimble)
4. You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
` oftestitution. (check yappacab:e)
5. You must cooperate in the collection of DNA as directed by the probation officer (check;'fappli`cab!e)
|:l

You must comply With the requirements of the Sex Offerider Registration and Notification Act (34 U.S.C.
§ 20901, et seq.) as directed by the probation officer, the Bure_au of Prisons, or any state sex offender registration
agency in Which you reside, work, are a student, or Were convicted of a qualifying offense (checkyqpplicable)

7. l:l You must participate in an approved program for domestic violence (check §fappl:'cable)

You must comply with the standard conditions that have been adopted by this court as vvell as With any additional
conditions ont e attached pages '

:\)s_-i

A024SB (Rev. l 1/16} Judgment iii a Ciiminal Case
Shect 3A j Supcrvised Release

 

lodginth j Page 4 uf7
DEFENDANT: SUNG HONG
CASE NUMBER: 2:l7CR00l63TSZ-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are irn osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition

1. You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours
of your release froi_n inn risonrnent, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation Office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to chang)e where 1:f\_/ou live or anything about your
living arrangements such as the peo le you live with_), you must notify the pro _ation o icer at least 10 days before the
change If notifying t e_ robation o cer in advance is not tpossible due to unanticipated circumstances, you must notify
the probation officer wit in 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to_visit you at any time at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full»time employment, unless
the probation officer excuses you from doin so. If you plan to changp where you work or anythin about your work
(such as your position or your job res onsibi ities), you must notifyt e probation officer at least 1 days before the
change. lf notifying the probation of icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. lf yo_u know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive devicez o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers}.

11. lYou must not act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. lf the probation officer detenn_ines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`ice Use 01in

A U._S. probation officer has instructed.me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditionsl For further information regarding these conditions, see Overvi°ew ofProbari‘oii
and Simervi`sed Release Cciiti’i'i‘ioiis, available at www.uscourts.gov.

Defendant’s Signature Date

 

 

A024SB (Rev. 11/16} Judgment iii a Criminal Case
Sheet ED -_ Supervised Release

Judgmerit _ Page 5 ofT
DEFENDANT: SUNG HONG
CASE NUMBER: 2:17CR00163TSZ-001

SPECIAL CONDITIONS ()F SUPERVISION

l. The defendant’s employment must be approved in advance by the probation officer. The defendant may not
engage in any paid occupation or volunteer service that exposes him/her, either directly or indirectly, to
minors, unless approved in advance by the probation officer.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant’s federal income tax
retums.

3. The defendant shall disclose all assets and liabilities to the probation office The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation office.

4. lf the defendant maintains interest in any business or enterprise, the defendant shall, upon request,
surrender and/or make available, for review, any and all documents and records of said business or
enterprise to the probation office.

5 . The defendant shall maintain a single checking account in his or her name. The defendant shall deposit into
this account all income, monetary gains, or other pecuniary proceeds, and make use of this account for
payment of all personal expenses This account, and all other bank accounts, must be disclosed to the
probation office.

6. The defendant shall be prohibited from incuiring new credit charges, opening additional lines cf credit, or
obtaining a loan Without approval of the defendant‘s U.S. Probation Ofiicer.

7. Restitution in the amount of 312,726,352.67 is due immediately Any unpaid amount is to be paid during
the period of supervision in monthly installments of not less than lO% of his or her gross monthly
household income. Interest on the restitution shall be waived

8. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C.§lOBO(e)(l)), other electronic communications or data storage devices
or media, or office, to a search conducted by a United States probation officer, at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation cfa condition
of supervision Failure to submit to a search may be grounds for revocation The defendant shall warn any
other occupants that the premises may be subject to searches pursuant to this condition

A0245B (Rev. l 1/16) Judgmeiit iii a Ciiminal Case
Sheet 5 _Ciiniirial Moiietary Penalties _

Judgment »- Page 6 of’i’

DEFENDANT: SUNG HONG
CASE NUMBER: 2117CRO()163TSZ-001

CRIMINAL MONETARY PENALTIES

Thc defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTA_LS $ 300 $ N/'A $ Waived $ 12,726,352.67
|:l The determination of restitution is deferred until . An Amena'ea' Jiia'gment in ti Cri'mi`iial Case (AO 245€)

will be entered after such determination
l:l The defendant must make restitution (including community restituticn) to the following payees iii the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. I-Iowever, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
See Appendix A $12,726,352.67
TOTALS § 0.00 312,726,352.67

|:| Restitution amount ordered pursuant to plea agreement $

 

ll The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid iii full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the l:| fine restitution
|:l the interest requirement for the g fine |:l restitution is modified as follows:

|___l The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived

* Justice for Victims ofTrafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, ll()A, and 113A of Title 18 for

offenses committed on or after September 13, 1994, but before April 23, 1996.

A0245B (Rev. 1 1/16} .ludgment in a Criminal Case
Sheet 6 _ SchedLhe of Payments

 

Judgm:t j Page 7 of7
DEFENDANT: SUNG HONG
CASE NUMBER: 2:17CR00163TSZ-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT lS DUE [MMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00‘per quarter,
whichever is greater, to be collected and disbursed in accordance with the lumate Financial Responsibility Program.

During the period of supervised rclease, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

lj During the period of probation in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ inmate Financial Responsibility Program are made to the United States District Court,

Westem District of Washington. For restitution payments, the Clerk of the Couit is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
|:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (i'nc.ludiag defendant number), Total Amount, loint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
Property listed on the Preliminary Order of Forfeiture

Payments shall be applied in the following order; (1) assessment, (2} restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) JVTA Assessment, (8) peiialties, and (9) costs, including cost of prosecution and court costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Victim LLSS_
s.A. $20,000.00
D_A. a J.A. Ss,sls,soo.oo
c_A 522,572_38
P.s. a M.i<.e 355,630.26
A.J.c. $64,500.00
i.c. arc $136,800.00
A.c. a s.H.c $3,000,000.00
D.c. ` $230,687.60
A.C. $11,750.00
H.c. arc $213,679.49
l.c. $227,121.00
L.E $134,314.31
c.E a E.E 5100,000.00
l<.G. a M.G 595,766.33
J.G a K.G. 519,500.00
P.i<. a A.i<. 5247,715.12
M.:<, $1,356,323.10
B.W.i<. $16,800.00
P.N. ar N. 5136,430.33
s.o. a R.o. $1,112_24
s.c.o. 342,000.00
J.Y.P. $25,200.00
G.K.P. 550,000.00
s.Q. &J.Q. 5230,934.43
c.s. & A.s. 5558,130.00
' s.W.c. 5277,716.49
M.s. & s.s. $ss7,951.14
i.s. &J.s<. sso,ooo.oo
s.s. $20,000.00
c.s. $3,536.94
T.c.l'. 554,171.27
c.v. a M.v. 563,403.69
M.H.Y. a Y.J.Y. 5149,700.00
Y_Y. sio,ooo.oo
K.Y. §130,050.00

 

 

 

 

$12,726,352.67

 

APPENDIXA

